Citation Nr: 0626444	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  98-08 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in June 2002, sent for additional development of the 
evidence in September 2002, and remanded again in November 
2003 and December 2004.

The veteran testified at a Board hearing via videoconference 
in August 2000.  The Veterans Law Judge who presided over the 
hearing subsequently left the employment of the Board.  The 
veteran was offered the opportunity for another Board hearing 
before a different Veterans Law Judge, but by way of 
correspondence dated in August 2004, the veteran declined an 
additional Board hearing.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained to the extent possible; the 
RO has notified the veteran of the evidence needed to 
substantiate the claim and obtained all relevant evidence 
designated by the veteran.

2.  The veteran did not have combat duty and none of his 
alleged in-service stressors that have resulted in a 
diagnosis of PTSD have been corroborated by official records 
or any other supportive evidence.

3.  The veteran's diagnosis of PTSD, first shown years after 
service, has not been attributed to a verified in-service 
stressor.



CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2005 and March 2006 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and the March 2006 letter explicitly directed the 
veteran to send any pertinent evidence he had in his 
possession.  The Board finds that these letters fulfill VA's 
duties to notify the veteran.

Through the January 2005 and March 2006 letters noted above, 
the veteran was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id; see also Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).   

In this case, January 2005 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, following the December 2004 Board remand noted 
above, the issue of service connection for PTSD was 
readjudicated by the RO.  See January 2006 supplemental 
statement of the case.  It is also pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   In March 2006, VA sent the veteran a letter which 
complied with the requirement of Dingess in that it informed 
the veteran of the criteria necessary to establish disability 
ratings and effective dates in the event that service 
connection was established for his disability.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the veteran and contacting the U.S. 
Armed Services Center for Unit Records Research (USASCURR) in 
order to verify the veteran's alleged stressors.  The record 
includes service records and VA medical records.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in relation to his claim.  However, the Board 
notes that the salient issue in the case at hand is not a 
medical diagnosis or causation issue, i.e. whether or not the 
veteran has PTSD or whether or not such PTSD is based upon 
certain stressors, but rather it is whether or not the 
veteran's non-combat stressors can be verified.  Thus, in the 
instant case, a VA examination is not necessary as the record 
fails to show that the veteran's alleged stressors have been 
verified.  As such, the Board finds that VA has fulfilled its 
duty to assist the veteran under the provisions of 38 C.F.R. 
§ 3.159(c)(2) and 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The criteria for a diagnosis of PTSD were significantly 
revised in DSM IV.  In particular, the person's response to 
the stressor is no longer based solely on usual experience 
and response.  Rather, it is geared to the specific 
individual's actual experience and response.  Also, a clear 
diagnosis of PTSD is no longer needed to substantiate a claim 
of service connection for PTSD.  Harth v. West, 14 Vet. App. 
1 (2000).  

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2005).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show no awards, 
medals or citations evincing combat duty.  The service 
medical records are negative for any findings relating to a 
psychiatric disorder, to include PTSD.  

There is post-service medical evidence of PTSD dated in 
recent years.  In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  The record does not 
show, nor is it alleged, that he is a former POW. The 
veteran's DD-214 and other personnel records show that he was 
assigned to a Quartermaster Co. of the 25th Infantry 
Division. A "Quartermaster" is a combat service support unit.  
Because the record does not demonstrate that the veteran 
engaged in combat with the enemy, his alleged in-service 
stressor must be corroborated.

The veteran's statements are not entirely clear, but it 
appears that his alleged in-service stressors are being 
separated from his pregnant wife, his son being born 
stillborn, fear of being sent to a combat zone after seeing 
wounded soldiers, the hardships on the troop ship, allegedly 
being shot at while performing duties as a train compartment 
guard, and coming under artillery attack.  In June 2000, the 
RO attempted to verify these events by sending a letter to 
the U.S. Armed Services Center for Unit Records Research 
(USASCURR) asking for confirmation of the veteran's alleged 
stressors.  The June 2000 letter also notes a letter from 
USASCURR to the veteran from August 1998 which appears to 
show that the veteran was wounded in action (WIA).  The June 
2000 RO letter asked the USASCURR to verify the documents 
upon which this statement was based.  A November 2000 letter 
from USASCURR to the RO states that the August 1998 letter to 
the veteran contained a typographical error and that the 
letter should have stated that there was no evidence that the 
veteran was WIA.  The letter also failed to show that the 
veteran's alleged stressors of being shot at while performing 
duties as a train compartment guard, fear of being sent to a 
combat zone after seeing wounded soldiers or coming under 
artillery attack could be verified.  The Board notes that 
without more specific details, these alleged incidents cannot 
be verified.  The veteran has only provided general 
descriptions of service in a combat area, with no details 
regarding time, date and place, or the name of any 
individuals wounded or killed.  Generally anecdotal incidents 
such as these alleged events are not researchable, since 
incidents can only be officially researched if they have been 
reported and documented.  See 38 C.F.R. § 3.159 (c)(2)(i) 
(2005).  The Board also notes that in earlier psychiatric 
treatment records, from 1958, the veteran makes no mention of 
any combat or combat-like service when describing his 
military experience.  

As to the veteran's other claimed non life-threatening 
stressors of being separated from his pregnant wife, his son 
being born stillborn, and the hardships on a troop ship, the 
overwhelming preponderance of the evidence is against a 
diagnosis of PTSD based upon any of these incidents.  It is 
apparent that the psychiatric disorder in question, when it 
was diagnosed, was based upon a history of combat duty 
provided by the veteran and, and noted above, the record does 
not show combat service.  It is also pertinent to note that 
the record is replete with references to other psychiatric 
problems, to include a personality and bipolar disorders.  In 
any event, the preponderance of the evidence is against a 
diagnosis of PTSD based upon a verified in-service stressor.  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service that have resulted in a diagnosis 
of PTSD have not been corroborated by official records, buddy 
statements, or any other supportive evidence.  He has not 
produced any witness who can corroborate his testimony.  The 
veteran's diagnosis of PTSD, first shown years after service, 
has not been attributed to a verified in-service stressor.  
Accordingly, service connection for PTSD must be denied.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen, Moreau, 
Dizoglio, Doran, Zarycki, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the appeal for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


